Citation Nr: 9910211	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a strep throat.

2.  Entitlement to service connection for back strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bronchial asthma.  

4.  Entitlement to a compensable initial evaluation for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from January 1982 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  The issue concerning back strain has been remanded 
for further development.  The remaining issues have been 
decided.  

During the course of the appeal the veteran has raised the 
issue of entitlement to service connection for strep throat 
as secondary to bronchial asthma, which has not been 
adjudicated by the RO.  This claim is referred to the 
regional office for appropriate development and adjudication.  


FINDINGS OF FACT

1.  The claim for service connection for a strep throat is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

2.  Prior to August 6, 1997, the veteran had mild bronchial 
asthma; from August 6, 1997, the bronchial asthma was 
moderate.   

3.  The veteran's tinea pedis is currently manifested by 
scaly toe webs and eczematization or exudation on the dorsa 
of the toes, as well as onycholysis on one toenail, with the 
area affected not on an exposed surface and not constituting 
an extensive area.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a strep 
throat.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for a disability rating greater 
than 10 percent for bronchial asthma prior to August 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).

3.  The schedular criteria for a disability rating of 30 
percent for bronchial asthma from August 1997 have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).

4.  The schedular criteria for compensable disability rating 
for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7899-
7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Strep Throat

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran's service medical records indicate one occurrence 
of a streptococcal throat infection in March 1985, when he 
reported to an outpatient clinic with a sore throat with 
difficulty swallowing, a productive cough, and general 
malaise.  The initial assessment was upper respiratory 
infection, but a throat culture was positive, confirming a 
possible diagnosis of strep throat.  In March 1989, the 
veteran was seen in an acute medical care clinic with 
complaints of a sore throat for two days, with body aches and 
nasal congestion, followed by a headache.  Examination 
revealed that his neck was supple, with an active range of 
motion.  The cervical lymph gland on the right side was 
slightly swollen, with tenderness to the side of the neck 
below the ear, and there was pain with palpation of the 
temporomandibular joint area both on the right and on the 
left.  The throat was reddened, with swelling at the rear.  
The diagnosis was upper respiratory infection.  The physical 
examination for separation from service in July 1989 was 
negative for a strep throat condition.  A physical 
examination for Reserve status was also negative .  

In August 1996, a VA general medical examination report noted 
a history as given by the veteran that during service he had 
been treated for recurrent sore throats and that throat 
cultures had revealed streptococcus on various occasions.  
Examination of the throat during the current examination 
revealed that the tonsils were hypertrophic and injected, 
with one purulent granule on the left tonsil.  The diagnosis 
was chronic tonsillitis.  

This claim is not well grounded.  Although the service 
medical records do show one episode of strep throat during 
service, this was apparently an isolated occurrence.  The 
veteran did have a number of upper respiratory infections, at 
least one in March 1989 with an accompanying sore throat.  
There is no evidence, however, that this second sore throat 
was caused by the streptococcal organism or that it was 
anything other than the usual symptom of sore throat 
accompanying a cold or flu.  Thus, while an episode of strep 
throat did occur in service, the record contains no evidence 
of further streptococcal throat infections, either in service 
or subsequent to service, or of any residuals of inservice 
infection.  Chronic tonsillitis, his current diagnosis, is 
not linked by competent medical evidence to the single 
episode of strep throat in service.  For there to be credible 
evidence of a relationship of one condition to another, 
medical evidence is required.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  

The RO has found the veteran's claim not well grounded and, 
in its February 1997 statement of the case, has specifically 
addressed the question of well-groundedness, thus obviating 
any prejudice to the veteran from the omission of the well-
grounded analysis.  Additionally, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to submit a well grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  


II.  Initial Evaluation for Bronchial Asthma and Tinea Pedis

These claims involve the veteran's dissatisfaction with the 
initial ratings assigned following grants of service 
connection.  He filed his claim in April 1996, and all 
examinations were accomplished by August 1997.  The Board has 
considered all the evidence, noting, in regard to the 
bronchial asthma examinations, a significant increase in 
symptomatology since the RO determination in November 1996.  
Therefore, the Board finds that there is a basis for a higher 
rating during the course of the appeal period.  See Fenderson 
v. West, No 96-947 (U.S. Vet. App. Jan. 20, 1999).  As to 
tinea pedis, the Board finds no basis for a higher rating 
during any portion of the appeal period.  

The veteran was initially treated in service for mild asthma 
in December 1982, with additional treatment in November and 
December 1984.  The disorder was noted to be under control in 
January 1985.  In June 1987, he had a hay fever allergy and 
in October 1987 he experienced wheezing bilaterally, but was 
in no distress.  He had symptoms of hay fever in April 1988.  
The assessment at that time was reactive airway disease 
secondary to allergies.  In May 1988, he again experienced 
asthma symptoms, and in May of the following year he was 
noted to have had three asthma attacks in the past six 
months, although examination at that time was negative.  In 
June 1989, he suffered an asthmatic attack.  A July 1989 
Report of Medical History noted seasonal hay fever and 
seasonal asthma, and in August 1989 the veteran was treated 
for hay fever.  On physical examination for the Reserves in 
June 1995, it was reported that he had mild shortness of 
breath with wheezing.  

The veteran underwent a VA pulmonary examination in August 
1996, proffering a medical history of asthma for the past 14 
years, beginning initially when he was stationed at Fort 
Hood.  Since then he had had continued, recurrent episodes of 
asthma at rather prolonged intervals.  He reported that, 
during the preceding year, he had had two all-out asthma 
attacks, as well as frequent chest tightness with excellent 
rapid response to Proventil puffs, with occasional use of 
Asthmacort, Theo-Dur and other medications.  He also 
complained of frequent nasal allergies that occasionally were 
followed by chest tightness, wheezing, and dyspnea.  
Objective examination of his chest disclosed symmetric 
expansions, with the lungs clear to auscultation and 
percussion.  There was no evidence of cor pulmonale, or 
indications of cyanosis or clubbing.  He did not have a 
chronic cough productive of sputum or dyspnea on efforts, nor 
had he had any recent infection in the respiratory tract.  A 
chest x-ray revealed that the lungs were clear of infiltrates 
and well expanded, with an impression of normal chest.  A 
pulmonary function test showed spirometry with an FEV-1 of 80 
percent of predicted and an FEV-1/FVC of 83 percent of 
predicted.  The examiner's assessment was mild obstructive 
airways disease, not responsive to bronchodilators and 
evidence of mild air trapping.  The final diagnosis was 
chronic bronchial asthma.  

Based on the above service medical records and the August 
1996 pulmonary examination, the RO granted service connection 
for bronchial asthma at an evaluation of 10 percent in 
November 1996.  

A VA Medical Certificate in January 1997 disclosed that the 
veteran had been seen for a one-day episode of a feeling of 
tight chest.  The diagnosis was bronchial asthma and mild 
fatigue.  New medications, unfortunately written in illegible 
handwriting, were prescribed on a daily basis.

A July 1997 VA pulmonary function test revealed results of an 
FEV-1 of 104 percent of predicted and an FEV-1/FVC of 80 
percent of predicted.  The examiner interpreted these results 
as a mild obstructive ventilatory pattern, showing excellent 
response to bronchodilators.  He also noted hyperinflation 
and air trapping, as well as mild hypoxemia for his age.  

A second VA pulmonary examination report, in August 1997, 
indicated a history of two or three attacks of asthma per 
year, with a significant increase in frequency during the 
past five or six years until, at present, he was having 
almost daily asthma attacks, all of which occur in cold or 
very hot weather or in an environment filled with dust, car 
smoke, perfumes, or other irritant inhalants.  He was noted 
to be using Intal and Azmacort, as well as Theophylline and 
Proventil inhalers and a Power nebulizer.  Objective 
examination of the chest found symmetrical chest expansions 
and lungs clear to auscultation and percussion.  The 
extremities had no clubbing or cyanosis.  There was no 
evidence of cor pulmonale.  He had a chronic cough, mostly 
dry, and dyspnea on moderate efforts, but there was no 
indication of any respiratory infection. The diagnosis was 
bronchial asthma.  

The Board notes that the schedular criteria for evaluation of 
diseases of the respiratory system were revised, effective 
October 7, 1996.  Where a law or a regulation changes after a 
claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  Thus, the 
bronchial asthma claim must be evaluated under both the old 
and new criteria to determine which version is most favorable 
to the veteran.  

Under the prior regulations for bronchial asthma, 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, a 100 disability rating is 
warranted if the symptoms are pronounced, with asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  A 60 percent 
rating is warranted for a severe disability, with frequent 
attacks of asthma (one or more attacks weekly), marked by 
dyspnea on exertion between attacks, with only temporary 
relief by medication and more than light manual labor 
precluded.  A 30 percent evaluation is warranted when the 
condition is moderate, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals), with moderate 
dyspnea on exertion between attacks.  A 10 percent rating is 
warranted when the condition is mild, with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year, with no clinical 
findings between attacks.  Note:  In the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be of record.  

Under the revised regulations for bronchial asthma, with an 
FEV-1 of less than 40 percent predicted or an FEV-1/FVC of 
less than 40 percent, or more than one attacks per week with 
episodes of respiratory failure, or if there is a requirement 
for the daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications, a 100 
percent evaluation is warranted.  With an FEV-1 of 40-to 55 
percent predicted, or an FEV-1/FVC of 40-55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation is warranted.  With an FEV-1 of 56-70 
percent predicted, or an FEV-1/FVC of 56-70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, a 30 percent evaluation is 
warranted.  With an FEV-1 of 71-80 percent predicted, or an 
FEV-1/FVC of 71-80 percent, or intermittent inhalational or 
oral bronchodilator therapy, a 10 percent evaluation is 
warranted.  Note:  In the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.  

As an initial determination, the Board finds that the RO 
determination of a 10 percent evaluation in November 1996 was 
correct.  At that point, according to the report of VA 
examination in August 1996, the veteran had had only two 
asthma attacks during the previous year and did not exhibit 
dyspnea on exertion.  In addition, the examiner characterized 
the disorder as mild.  However, the evidence shows more 
severe bronchial asthma by the time of the VA examination in 
August 1997.  At that time, the veteran reported almost daily 
asthmatic attacks in cold weather, in very hot weather or 
when he was exposed to environmental irritants.  Considering 
the frequency of asthmatic attacks overall, that is, under 
the conditions that precipitate the attacks and otherwise, 
the Board considers that "rather frequent" asthmatic 
attacks are demonstrated.  The finding of dyspnea on moderate 
exertion also comports with a 30 percent rating. 

When the bronchial asthma is considered under the revised 
criteria, it is apparent that the FEV-1 and FEV-1/FVC 
readings recorded on both VA examinations are consistent with 
a 10 percent rating, but no more.  On VA examination in 
August 1996, the veteran reported intermittent inhalational 
or oral bronchodilator therapy, which satisfies the criteria 
for a 10 percent rating.  However, by the time of the 
examination in 1997, he was using daily inhalational or oral 
bronchodilator therapy, but not systemic corticosteroids, 
thereby satisfying the criteria for a 30 percent rating, but 
no higher.

To summarize, the veteran meets the criteria for a rating no 
higher than 10 percent prior to August 6, 1997, but also 
meets the criteria for a 30 percent rating from that date. 

Service medical records mention the first occurrence of tinea 
pedis in October 1985.  These incidents became recurrent and 
especially troublesome in 1986, when outpatient reports noted 
episodes of bilateral weeping lesions.  In February 1988, the 
veteran was found to have a weepy rash on feet, with dry 
healing patches with some scale over first dorsal metatarsals 
on left foot and some interdigital scale on right foot.  The 
insteps and soles were clear.  The assessment was question of 
resolving tinea pedis.  

A VA general medical examination in August 1996 of the skin 
found no skin diseases, although it cannot be certain that 
the veteran's feet were examined at this time.  A special VA 
dermatology examination report noted a history of feet fungi 
since 1986.  He was using Lotrimin with improvement, although 
lesions did recur and were very pruritic.  Objective 
examination revealed scaly toe webs with eczematization on 
the dorsum.  A yellowing discoloration with onycholysis was 
seen on the right great toenail.  The diagnosis was tinea 
pedis and tinea unguium.  

The veteran is currently evaluated for eczema under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  This code provides that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition, a 50 percent evaluation is warranted.  If there is 
exudation or itching with constant extensive lesions or 
marked disfigurement, a 30 percent evaluation is warranted.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area a 10 percent rating is 
warranted.  The disorder is noncompensable when there is 
slight, if any, exfoliation, exudation, or itching on a 
nonexposed surface or small area.  

Current examination shows scaly toe webs and eczematization 
or exudation on the dorsa of the toes, as well as onycholysis 
on one toenail.  The area affected is not on an exposed 
surface and does not constitute an extensive area.  
Therefore, a 10 percent rating is not warranted.  
Accordingly, the condition has been correctly evaluated as 
noncompensable.  

As to this claim , the Board has considered the doctrine of 
benefit of doubt under 38 U.S.C.A. § 5107, but finds that the 
record does not provide an approximate balance of positive 
and negative evidence on the merits.  Therefore, we are 
unable to identify a reasonable basis for granting a 
compensable initial rating as to this issue.  


ORDER

Service connection for a strep throat is denied.  

An evaluation greater than 10 percent for bronchial asthma 
prior to August 6, 1997, is denied; an evaluation of 30 
percent for bronchial asthma subsequent to August 6, 1997, is 
granted, subject to regulations governing the payment of 
monetary benefits.  

A compensable evaluation for tinea pedis is denied.  


REMAND

On his substantive appeal, received in November 1997, the 
veteran requested that his claim for service connection for 
back strain not be decided at this time, as he had been 
awaiting results of a Medical Evaluation Board (MEB) 
examination to determine his fitness for service in the 
United States Air Force Reserve.  Accordingly, the Board 
remands this issue for determination by the RO following the 
submission by the veteran of further evidence.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide any additional evidence 
that he wishes to submit for 
consideration pursuant to the issue of 
service connection for back strain.  

2.  The RO should obtain any VA 
outpatient or hospitalization records 
pertaining the veteran's back condition 
after August 1996 and incorporate this 
evidence into the claims file. 

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The purpose of this REMAND is to ensure that due process 
requirements are met.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless he is notified.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 


